OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Cleveland Bar Association v. Trombetta.
[Cite as Cleveland Bar Assn. v. Trombetta (1994),       Ohio
St.3d      .]
Attorneys at law -- Misconduct -- Public reprimand --
      Neglecting an entrusted legal matter -- Violating a
      Disciplinary Rule -- Not appearing at a disability hearing
      before the Industrial Commission in Columbus, Ohio, on
      behalf of his client on June 11, 1991 or contacting the
      commission to inform it that he was not going to appear at
      the hearing or that he had withdrawn as counsel for the
      claimant.
      (No. 94-2256 -- Submitted December 7, 1994 -- Decided
December 30, 1994.)
      On Certified Report by the Board of Commissioners on
Grievances and Discipline of the Supreme Court, No. 94-33.
      By a complaint filed on April 18, 1994, relator, the
Cleveland Bar Association, charged that respondent, Ignatius B.
Trombetta of Solon, Ohio, Attorney Registration No. 0005269,
refused to attend a disability hearing before the Industrial
Commission in Columbus, Ohio, on behalf of his client, on June
11, 1991, and that he had thereby violated DR
1-102(A)(1)(violating a Disciplinary Rule),
1-102(A)(4)(engaging in conduct involving dishonesty, fraud,
deceit or misrepresentation), 1-102(A)(5)(engaging in conduct
prejudicial to the administration of justice),
1-102(A)(6)(engaging in conduct that adversely reflects on his
fitness to practice law), 6-101(A)(3)(neglecting a legal matter
entrusted to him), 7-101(A)(1)(failing to seek the lawful
objectives of his client through reasonably available means
permitted by law and the Disciplinary Rules),
7-101(A)(2)(failing to carry out a contract of employment
entered into with a client), 7-101(A)(3)(prejudicing or
damaging a client during the course of the professional
relationship). Respondent was served with the complaint, and
filed an answer essentially admitting the facts of the
complaint, but stating that he discharged all duties incumbent
upon him regarding the matter for which he was retained.
     The matter was heard by a panel of the Board of
Commissioners on Grievances and Discipline of the Supreme Court
("board") on August 2, 1994. Respondent was retained by Bernard
L. Shuman to represent him in a workers' compensation matter.
The matter was set for hearing before the Industrial Commission
in Columbus, Ohio, on June 11, 1991. Before the hearing,
Shuman telephoned respondent from Shuman's residence in Florida
to discuss matters related to the hearing. During the
conversation, respondent told Shuman that the evidence which
Shuman intended to present at the hearing was insufficient to
allow the commission to find in his favor. Respondent advised
Shuman to withdraw his claim for permanent total disability
benefits and refile it when he had sufficient evidence to
support the claim. Shuman did not want to withdraw the claim
or continue the hearing date. Shuman told respondent that he
wanted to proceed and that he wanted respondent to attend the
hearing. In response to Shuman's statements, it appears
respondent told Shuman, "Bernie, you are not going to get me,"
and emphasized that he would not attend the hearing.
Respondent also informed Shuman that he should obtain
alternative counsel if he intended to go forward with the
hearing.
     The matter went to hearing on June 11, 1991. Shuman drove
up from Florida to attend the hearing, but respondent did not
appear or contact the commission to inform them that he was not
going to appear at the hearing or that he had withdrawn as
counsel for Shuman.
     Based on its findings from the hearing, the panel found a
violation of DR 6-101(A)(3) and 1-102(A)(1). It then
recommended the sanction recommended by the relator: a public
reprimand. The board adopted the panel's findings and its
recommendation, and also recommended that the costs of these
proceedings be taxed to the respondent.

     Marvin L. Karp and William Fulton, for relator.
     Ignatius B. Trombetta, pro se.

     Per Curiam. Having thoroughly reviewed the record, we
agree with the board's finding of misconduct and its
recommendation. Accordingly, respondent is hereby publicly
reprimanded. Costs taxed to respondent.
                                     Judgment accordingly.
     Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and
F.E. Sweeney, JJ., concur.
     Pfeifer, J., dissents.
     Pfeifer, J., dissenting. I would dismiss the case.